 

EXCLUSIVE SUPPLY CHAIN AGREEMENT

 

This Exclusive Supply Chain Agreement (“Agreement”) is entered into this 23rd
day of June 2015 (“Effective Date”) by and between XFit Brands, Inc., a Nevada
corporation with its principal place of business at 18 Goodyear, Suite 125,
Irvine, CA, 92618 (“Supplier”) and Crunch Franchising, LLC, a Delaware limited
liability company with its principal place of business at 2701 Loker Ave. West,
Suite 235, Carlsbad, CA 92010-6638 (“Purchaser”). Supplier and Purchaser are
individually referred to as a “Party” and collectively as the “Parties”.

 

WHEREAS, Supplier is currently engaged in the business of providing products and
services in the fitness, training, and exercise industry (collectively referred
to as the “Fitness Industry”); and

 

WHEREAS, Purchaser is currently engaged in the business of franchising fitness
and exercise gyms and training centers (“Franchise” or “Franchisees”); and

 

WHEREAS, Supplier agrees to inventory and supply a certain amount of Purchaser’s
branded products as described herein and Purchaser agrees to purchase those
products for the benefit of Purchaser’s selected existing and future
Franchisees.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the Parties hereby agree as
follows:

 

1. Products. During the Term of this Agreement as defined below, Purchaser may
buy from Supplier those products manufactured and/or supplied by Supplier and
identified on Exhibit A (“Products” or “Product”). As used herein, “Franchise”
or “Franchisee” means a person or entity that has entered into a separate
agreement with Purchaser for the operation of a Crunch branded fitness center.
The Products will be branded with one or more of Purchaser’s brands, or one or
more brands of a person or entity as agreed to by Supplier and Purchaser from
time to time.

 

2. Purchase Orders and Invoices. Purchaser will submit purchase orders to
Supplier for the purchase of Products (“Purchase Orders”). The Parties hereby
acknowledge and agree that Purchaser is purchasing the Products for the benefit
of its Franchisees. The agreement with each Franchisee and Purchaser with
respect to the sale of Products for a Franchisee location will be separate from
this Agreement and Purchaser is entitled to charge the Franchisee a mark-up on
the purchase of such Products. Each Purchase Order must describe and quantify
the Products to be purchased, the Franchise location, and include the requested
completion date to be picked up from Supplier’s manufacturing facility. Purchase
Orders will be considered accepted upon written acknowledgement by Supplier.
Supplier may withhold Products if Purchaser has failed to make timely undisputed
payments for previously ordered Products. Supplier will provide a separate
invoice for each Purchase Order. Product purchase prices will be those set forth
in Exhibit A. Once completed and ready for shipping, Purchaser shall pay for the
delivery of Products from Supplier’s location to the applicable Franchise
location. Payments for Products are due within thirty (30) days of delivery to
the at the applicable Franchise location by Purchaser’s designated delivery
company. Payments on amounts received by Supplier after their due dates will be
subject to a service charge of 1.5% per month or such lesser amount permitted by
applicable law. Purchaser must pay to Supplier all taxes, fees, assessments,
levies, tolls, tariffs, charges, and duties of any kind or nature relating to
the Products, including, but not limited to, license, title, registration,
personal property, sales, use, transfer, value-added, and alternative taxes,
together with interest, penalties, fines, and additional amounts relating
thereto, imposed, assessed, charged, levied, or collected by or under the
authority of any governmental or quasi-governmental body provided that they are
disclosed and agreed to in writing prior to the purchase on the purchase order.
Purchaser shall have the right to pass on any such additional fees due to its
Franchisees. Supplier will deliver to Purchaser written notice of any proposed
price change or Product modifications at least ninety (90) days before the
effective date of the price change or Product modification. Purchaser shall have
the right to exclude that Product from this Agreement if Purchaser rejects a
substantial price change of that Product by providing written notice to
Supplier. Purchaser will cause its Franchisees to be bound by the applicable
terms of this Agreement.

 

Page 1 of 8

 

 

3. Completion, Title, Inspection and Rejection. Supplier will be provided twelve
(12) weeks manufacturing time for non-inventoried items. Title of the Products
and risk of loss will pass from Supplier to Purchaser or its Franchisees upon
Supplier delivery of the Products to Purchaser or its Franchisee’s facility. In
the event that the Purchaser coordinates the delivery of the Products, then the
Title of the Products and risk of loss will pass from Supplier to Purchaser upon
pick up by Purchaser’s designated delivery company. Purchaser or its Franchisees
will be responsible for all freight, shipping, international storage, and
related costs. To secure Purchaser’s payment obligations hereunder, Purchaser
and its Franchisees hereby grant Supplier a first-priority security interest in
Products purchased from Supplier, and Supplier may take reasonable actions to
perfect or otherwise protect the priority, validity, and continuity of the
first-priority security interest granted to Supplier hereunder. All
first-priority security interests shall be released and or satisfied upon the
acceptance and full payment of Products. All Products will be subject to
inspection after delivery only to determine their conformity with the items set
forth on the Purchase Order per previously agreed in writing specifications for
each Product. Supplier will be liable for any damages which occur after pick-up
of the Product from Supplier’s manufacturing facility and prior to the delivery
of the Products to Purchaser or its Franchisee due to insufficient packaging by
Supplier. Specific manufacturing and intellectual property information will be
released at the Supplier’s discretion. If the Products delivered are not those
listed on the Purchase Order (or are inconsistent with the express
specifications set forth therein), Purchaser or its Franchisees may reject the
Products by providing written notice to Supplier as set forth herein. Purchaser
or its Franchisees will have a period of five (5) business days following
delivery of the Products by the Purchasers third-party carrier, in which to
inspect the Products and provide Supplier with written notice of rejection.
Unless Supplier receives a written rejection notice from Purchaser within this
period, or notice of Product failure within the warranty period, Purchaser and
its Franchisees will be deemed to have accepted Products.

 

4. Exclusive Product to Purchaser. During the Term of this Agreement, as defined
below, Supplier will provide Purchaser exclusive distribution of the proprietary
free standing Combative Training Center (“CTC”) within the United States.

 

Page 2 of 8

 

 

5. Training Program. Supplier has provided Purchaser an initial CTC Master
Training Manual© and instruction information for the use of the CTC. Additional
Training and content requested by Purchaser and/or a Franchisee and provided by
Supplier or its affiliates will be confirmed and implemented under a separate
services agreement. All intellectual property and trademark rights to the CTC™
Design, Manual and Programming are Proprietary and owned solely by Throwdown
Industries, Inc. a subsidiary of Supplier. Supplier reserves all rights of use
and distribution of the CTC Master Training Manual© and Purchaser or its
Franchisees shall not make copies, alter, or distribute without the express
written consent of the Supplier.

 

6. Exclusive Supplier of Products. It is the intent of the Parties for Supplier
to be the exclusive supplier to the Purchaser and its Franchisees for the
Products as listed on Exhibit A, which may be modified by written agreement
between the Parties. Neither Purchaser nor its Franchisees may directly or
indirectly purchase, lease, rent, finance, or otherwise acquire the Products
from any third-party without Supplier’s prior written consent.

 

7. Term and Termination.

 

(a) The Initial Term of this Agreement will begin on the Effective Date and will
continue for a period of two (2) years. This Initial Term shall automatically be
renewed for successive one (1) year terms subject to the same terms and
conditions of this Agreement (“Renewal Terms”) including the exclusivity terms
unless otherwise agreed by the Parties. The Initial Term and Renewal Terms shall
collectively be referred to as the “Term”.

 

(b) This Agreement may be terminated by either Party upon a material breach
hereof by the other party which is not cured within sixty (60) days of receipt
of written notice thereof.

 

(c) Purchaser shall be responsible for payment in full of all Purchase Orders
submitted prior to the effective date of termination or expiration of this
Agreement.

 

(d) Purchaser and its Franchisees will be required to purchase all of the
Purchaser and Franchisee inventory of Branded Products listed in Exhibit A held
by the Supplier as of the effective date of termination or expiration of this
Agreement.

 

8. Supply Relationship.

 

(a) Purchaser agrees to provide Supplier advanced projection of at least one
hundred and twenty (120) days for all Products reasonably anticipated to be
purchased for Purchaser’s current and future Franchisees. The Parties shall work
together to determine appropriate inventory numbers. Supplier agrees not to
exceed the greater of one hundred twenty (120) day rolling inventory trailing
average or the agreed upon inventory numbers without the written approval of
Purchaser.

 

Page 3 of 8

 

 

(b) Supplier agrees to maintain commercially practical and adequate raw
materials and capacity to support Purchaser’s and its Franchisees’ reasonable
production forecasts of Products as provided to Supplier in writing in
accordance to 8 (a) above.

 

(c) Each Purchase Order placed for Products, shall include requested completion
date and Franchisee location and Supplier agrees to use best efforts to
manufacture and complete all Products relating to such Purchase Order in
accordance with agreed lead times and such completion dates.

 

(d) If at any time a Purchase Order is revised or changed at the written request
of Purchaser or a Franchisee, Supplier will advise the Purchaser or its
Franchisee of any potential completion date delays and the approximate new
completion and delivery dates. The requesting party shall be responsible for any
agreed upon additional costs incurred as a result of the revision or change to
the Purchase Order.

 

(e) Purchaser agrees to request each of its Franchisees of appropriate scale as
solely determined by Purchaser to purchase Products from Supplier for such
Franchisee locations.

 

(f) Purchaser agrees to request each of its new Franchisees of appropriate scale
as solely determined by Purchaser to purchase Products from Supplier for such
new Franchise that opens after the Effective Date of this Agreement.

 

9. Warranties. Supplier represents and warrants to Purchaser and its Franchisees
that the Products made to agreed specifications that are set forth in the
Purchase Order are suitable for their intended purposes as listed by product
type in Exhibit A. The warranty will begin on the date title to the Products is
transferred to Purchaser or its Franchisees. Supplier warrants that the Products
will be free from defects in materials and workmanship; provided, however, that
these warranties will not apply to (i) any Product that is altered or changed
without Supplier’s prior written consent, (ii) any failure of the Product to
conform to these warranties as a result of improper maintenance, installation or
service, operation, or use, (iii) the transportation or improper storage of the
Products by the Purchaser or its Franchisees, (iv) any Product abuse, misuse,
neglect, or negligence of Purchaser, its Franchisees, or their end users. If a
Product is defective due to Supplier’s neglect, Supplier shall replace the
Product or credit Purchaser or its Franchisee for the Product. If Supplier
repairs, replaces, or services the Product, such repair, replacement, or service
will constitute fulfillment of all warranty obligations and liabilities with
respect to the reported defect. Neither Purchaser nor any Franchisee may make
any warranties on behalf of Supplier or assume on behalf of Supplier any other
liability.

 

10. Discontinued Products. Supplier will provide Purchaser with at least one
hundred eighty (180) days prior written notice of any Product discontinuance. If
a Product is permanently discontinued by Supplier, Purchaser and its Franchisees
may not directly or indirectly purchase, lease, rent, finance, or otherwise
acquire such discontinued Products or their equivalent without Supplier’s prior
written consent.

 

Page 4 of 8

 

 

11. Confidentiality.

 

(a) Each Party (“Receiving Party”) desires to be provided access to the
Confidential Information of the other party (“Disclosing Party”), and the
Parties are willing to provide this access on the terms and conditions set forth
herein.

 

(b) As used herein, “Confidential Information” means any and all confidential or
proprietary information, written or oral, regardless of format or medium, that
Receiving Party or any of its directors, managers, officers, employees, or
agents (“Representatives”) receives, learns of, or accesses pursuant to this
Agreement, including, but not limited to, the CTC Master Training Manual©, trade
secrets, corporate records, financial statements, projections, budgets, tax
returns, pricing data, product specifications, data, know-how, formulas,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions, ideas, research and development, manufacturing methods and
processes, information identified by Disclosing Party as either confidential or
proprietary, information that would appear to a reasonable person to be
confidential or proprietary, summaries and notes relating to the foregoing, and
similar information relating to Disclosing Party’s subsidiaries, affiliates, and
franchisees.

 

(c) Receiving Party will hold the Confidential Information in confidence and may
not disclose it to any third party or use it for any purpose except as is
necessary to evaluate or perform the transactions contemplated hereby. Receiving
Party will use commercially reasonable efforts to prevent the disclosure and
unauthorized use of the Confidential Information by its Representatives, which
will not consist of less effort than Receiving Party uses to protect its own
Confidential Information. Receiving Party will disclose the Confidential
Information only to its Representatives who need to know the Confidential
Information to evaluate or perform the Relationship. Receiving Party will be
liable for any failure to observe the terms of this Agreement by its
Representatives. If Receiving Party becomes aware of any misuse or unauthorized
disclosure of Confidential Information then it must notify Disclosing Party of
such use or disclosure as soon as possible.

 

(d) This Agreement has no application to any specific information that is public
knowledge before its disclosure to Receiving Party, that is or becomes publicly
available through no fault of Receiving Party, or that is previously known to
Receiving Party and not required to be maintained as confidential under any
other obligation running to the benefit of Disclosing Party.

 

(e) Receiving Party may disclose Confidential Information in response to a
lawful order from a governmental or judicial authority; provided, however, that
Receiving Party must provide prompt written notice to Disclosing Party of
Receiving Party’s receipt of any such order to enable Disclosing Party to seek a
protective order or to have the Confidential Information be filed under seal
before such disclosure or to require that the Confidential Information be
restricted as to use or disclosure by the requesting authority. If it is
impossible to provide such notice to Disclosing Party, then only after Receiving
Party makes a commercially reasonable effort to seek such a protective order or
filing under seal may Receiving Party disclose such Confidential Information to
the requesting governmental or judicial authority.

 

(f) Receiving Party shall return all originals and copies of the Confidential
Information to Disclosing Party no later than ten (10) business days after
Disclosing Party’s written request.

 

Page 5 of 8

 

 

(g) Receiving Party acknowledges and agrees that unauthorized disclosure or use
of the Confidential Information may cause irreparable harm and significant
injury to Disclosing Party that may be difficult to ascertain, that the remedies
at law for any unauthorized disclosure or use of Confidential Information may be
inadequate, and that Disclosing Party, in addition to any other relief available
to it, is entitled to seek temporary restraining orders and temporary and
permanent injunctive relief or other equitable relief without the necessity of
proving actual damages or posting bond so as to prevent the unauthorized
disclosure or use of the Confidential Information and to secure the enforcement
of this Agreement.

 

(h) Receiving Party acknowledges and agrees that the Confidential Information is
owned solely and exclusively by Disclosing Party and shall remain the exclusive
property of Disclosing Party, and that Receiving Party and its representatives
shall have no right, title, or interest in or to any such Confidential
Information or anything developed therefrom unless otherwise specified in a
separate written agreement.

 

(i) The terms and conditions of this Section 11 in its entirety shall survive
and remain in full force and effect upon the expiration or termination of this
Agreement.

 

12. Indemnification. Each Party will indemnify, defend, and hold the other party
and its stockholders, members, partners, directors, managers, officers,
employees, and agents (collectively with each party, the “Indemnified Persons”)
harmless from, and will reimburse Indemnified Persons for all claims, losses,
liabilities, damages, and expenses (including, but not limited to, reasonable
attorneys’ fees) of any kind or nature, whenever and however arising, and
whether or not involving a third-party claim, resulting from the party’s gross
negligence or willful misconduct. In addition, Supplier will indemnify, defend,
and hold Purchaser, its Franchisees and their stockholders, members, partners,
directors, managers, officers, employees, and agents (collectively with
Purchaser, the “Purchaser Indemnified Persons”) harmless from, and will
reimburse the Purchaser Indemnified Persons for all claims, losses, liabilities,
damages, and expenses (including, but not limited to, reasonable attorneys’
fees) of any kind or nature, whenever and however arising, for third-party
claims alleging a Product defect caused by Supplier.

 

13. Notices. All notices, consents, and other communications required or
permitted hereunder must be in writing and will be deemed delivered in (i) three
(3) business days if sent via certified mail, return receipt requested or (ii)
one business day if sent via a nationally recognized overnight courier service,
in each case to a party’s principal place of business set forth herein or
another address designated a party pursuant to this paragraph.

 

14. Miscellaneous.

 

(a) Each party’s representations, warranties, indemnities, and obligations that
by their nature extend beyond the expiration or termination of this Agreement
will survive any expiration or termination of this Agreement.

 

(b) The captions and headings of sections, subsections, paragraphs, and
subparagraphs are provided for convenience only and will not affect the
construction or interpretation of the provisions herein.

 

Page 6 of 8

 

 

(c) This Agreement supersedes all prior discussions, negotiations, term sheets,
letters of intent, agreements, and understandings, written or oral, between the
parties with respect to its subject matter (including, but not limited to, any
confidentiality and/or nondisclosure agreement) and constitutes a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.

 

(d) If any part or provision of this Agreement is found to be invalid or
unenforceable by a court of competent jurisdiction then the remaining parts and
provisions will remain in full force and effect and the court will interpret and
construe this Agreement to give maximum effect to the Parties’ original intent.

 

(e) Notwithstanding industry practice or any oral communication, action,
inaction, course of performance, or course of dealing, no amendment of or
supplement to the terms of this Agreement will be effective unless it is in
writing and executed by authorized representatives of the Parties.

 

(f) The rights and remedies of the Parties are cumulative and not exclusive or
alternative. No failure to exercise, delay in exercising, or partial exercise of
any right, remedy, or power will operate as a waiver of that right, remedy, or
power, or will preclude further or subsequent exercise of that or another right,
remedy, or power. No waiver given will be effective unless it is in writing and
executed by an authorized representative of a party and no eligible waiver will
be effective except for the specific instance for which it is given.

 

(g) Nothing in this Agreement may be construed to create the relationship of
partners, joint venturers, or associates. No Party has the authority to bind or
represent the other party in any matter whatsoever, and no party is authorized
to incur debts, expenses, or other obligations of any kind in the name of or as
agent for the other party.

 

(h) No Party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
person or entity other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement, except the
rights, remedies, and claims that inure to a successor or permitted assignee
pursuant to this paragraph.

 

(i) This Agreement will be governed by and construed under the laws of the State
of California without regard to conflict-of-law principles that would require
the application of any other law with venue lying exclusively in Orange County,
California.

 

(j) Each person signing this Agreement represents and warrants that he or she is
duly authorized and has legal capacity to execute and deliver this Agreement.
Each Party represents and warrants to the other that the execution and delivery
of the Agreement and the performance of such Party’s obligations hereunder have
been duly authorized and that the Agreement is a valid and legal agreement
binding on such party and enforceable in accordance with its terms.

 

(k) This Agreement may be executed in one or more counterparts. The Parties
agree that this Agreement shall be considered signed when the signature of a
Party is delivered by facsimile transmission or PDF e-mail. Such facsimile
transmission or PDF e-mail signature shall be treated in all respects as having
the same effect as an original signature. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the document.

 

[Signatures Follows]

 

Page 7 of 8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first set forth above.

 

Crunch Franchising, LLC   XFit Brands, Inc.         By: /s/ Ben Midgley   By:
/s/ David E. Vautrin Name: Ben Midgley   Name: David E. Vautrin Title: CEO  
Title: CEO



 

Page 8 of 8

 

